Citation Nr: 0616140	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  98-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than July 29, 1994 
for the grant of a 100 percent disability rating for PTSD.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1970.  

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from March 1996, March 1997 and 
November 1999 rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Oakland, California.  

In an October 2000 decision, the Board determined that the 
November 5, 1991 rating decision, which granted service 
connection for PTSD and assigned an initial 10 percent 
disability rating, was not clearly and unmistakably erroneous 
and that an effective date earlier than July 29, 1994 for the 
grant of a 100 percent rating for this disorder was not 
warranted.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2001, the Court issued an Order granting a joint 
motion filed by the parties, vacating the October 2000 Board 
decision and remanding the case to the Board for further 
development and readjudication consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  In an August 2002 decision, the Board determined 
that the November 1991 rating decision did not contain clear 
and unmistakable error (CUE) and affirmed the November 1999 
rating decision granting an effective date of July 29, 1994 
for the award of a 100 percent rating for PTSD.  The veteran 
again appealed the Board's decision to the Court.  In March 
2004, the Court issued an Order granting a March 2004 Joint 
Motion to Vacate and Remand (Joint Motion), vacating the 
February 2002 Board decision, and remanded the case to the 
Board for further development and readjudication consistent 
with the Joint Motion.  

In a September 2004 decision, the Board determined that the 
November 5, 1991 rating decision, which granted service 
connection for PTSD and assigned an initial 10 percent 
disability rating, was not clearly and unmistakably erroneous 
and remanded the above issue for additional notice and 
development and readjudication consistent with the Joint 
Motion.  The case now is before the Board for further 
appellate consideration.

In a January 2000 statement, the veteran expressed his desire 
to pursue service-connection claims regarding flat feet and a 
skin disorder.  As noted in the September 2004 Board 
decision, service connection for both of these conditions had 
previously been denied.  In that statement, he also wanted 
entitlement to psychological, dental, vision and medical 
treatment on a fee basis.  Since the issues of whether new 
and material evidence has been received sufficient to reopen 
the previously denied claims of entitlement to service 
connection for flat feet and for a skin disorder and fee-
basis treatment are not inextricably intertwined with the 
current appeal, they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected PTSD was dated on July 29, 1994 and 
received at the RO on August 4, 1994.

2.  In October 1994, the veteran's PTSD and other psychiatric 
disorders were determined to have rendered him unemployable.

3.  In a March 1996 rating decision, the RO awarded a total 
schedular evaluation for the veteran's PTSD, effective from 
August 4, 1994.

4.  In a November 1999 rating decision, the RO assigned an 
effective date of July 29, 1994 for the award of a 100 
percent rating for the veteran's PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 29, 1994 
for the assignment of a total schedular rating for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Sup. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required with regard to his earlier effective date claim.  
The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In 
compliance with the Joint Motion and the Board's September 
2004 remand, in an October 2004 VA notice letter, VA informed 
the veteran of what he needed to show for entitlement to an 
earlier effective date for an increased rating, asked the 
appellant to submit any additional medical evidence or lay 
evidence to support his claim, informed him of what VA had 
done or would do, and asked him to provide VA with any 
additional evidence or information he might have pertaining 
to his claim.  In July 2005, the veteran submitted a copy of 
a magazine article about problems with the reliability of 
psychiatric diagnoses based on psychiatrists' widely-
divergent criteria.  Social Security Administration (SSA), 
non-VA and VA medical records, and lay statements have been 
associated with the record.  In May 2005, VA readjudicated 
the issue on appeal and issued a supplemental statement of 
the case (SSOC).  Given the foregoing, the Board finds that 
VA has substantially complied with the Joint Motion and the 
Board's September 2004 remand.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).    

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
an increased rating as the effective date can be no earlier 
than the date it is factually ascertainable that an increase 
in disability had occurred if the claim is received within 
one year from such date, otherwise the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (2005).  Otherwise the 
effective date of an award of increased compensation shall be 
the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  Therefore, it 
is legally impossible to get an effective date any earlier 
than one year prior to the date of the claim.  Thus, the 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence, which might be relevant to the 
appellant's claim.  Accordingly, the Board finds that no 
further assistance to the appellant in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided before the enactment of the 
VCAA.  The Court acknowledged in Pelegrini that, in such 
cases as here, the appellant has the right to content-
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  As noted above an October 
2004 VA notice letter specifically explained to the appellant 
what the evidence must show in order to establish entitlement 
to an earlier effective date and what evidence he must 
provide.  Thus, the Board finds that any defect with respect 
to the timing of the VA notice requirement was harmless 
error.  Although the content-complying notice was provided to 
the appellant after the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  In light of the 
facts that an earlier effective date for a 100 percent rating 
for PTSD is being denied and the veteran was given notice, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

I. Pertinent Criteria

A. Earlier Effective Date for Increasing Rating

The effective date for an increased rating/total disability 
rating due to individual unemployability (TDIU) will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) and (b) (West 
2002); 38 C.F.R. § 3.400(o) (2005).

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2005).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim. 38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2005).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b).

Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151 (2005), he 
obtained the procedural benefits bestowed by 38 C.F.R. § 
3.155(c), which provides that an informal request for 
increase or reopening will be accepted as a claim.  Under the 
provisions of 38 C.F.R. § 3.157(b)(1), an informal claim for 
increase will be initiated by a report of examination or 
hospitalization by VA, or the uniformed services, for 
previously established service-connected disabilities.  
Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2), 
(3), an informal claim for increase will be initiated upon 
receipt of evidence from a private physician or layman or 
from state and other institutions.  See Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA 
examination report constituted an informal claim for a TDIU).

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).

B.  Increased Rating

The veteran contends that, although 1974 and 1975 SSA 
evaluations reveal diagnoses of borderline personality 
disorder and schizophrenia; that, since PTSD was not an 
established disorder until 1980, any other mental condition 
would have been used to describe his PTSD; that these SSA 
diagnoses were misdiagnoses; and that he would have been 
diagnosed with PTSD had the criteria been available at that 
time.  He also contends that his 100 percent rating should be 
retroactive at least to the date of his initial PTSD award, 
February 19, 1991.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1994).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7(1994).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1994).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When it is not possible to separate the effects of a service-
connected psychiatric disorder from a nonservice-connected 
psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable 
resolution of reasonable doubt, dictates that all signs and 
symptoms be attributed to the service-connected psychiatric 
disorder).  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam).

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
See 61 Fed. Reg. 52,695, 52,695-02 (Nov. 7, 1996) (codified 
at 38 C.F.R. §§ 4.125-4.130 (2005)) (current regulations).  
The Board has analyzed the veteran's claim under the former 
set of criteria, since he seeks an effective date prior to 
July 29, 1994, and the current regulations cannot be applied 
prior to their effective date of November 7, 1996.

Under the former version of Diagnostic Code 9411, a 30 
percent evaluation required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
required severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1994).  A 100 percent evaluation may be assigned under 
the above rating criteria as long as the veteran meets one of 
three listed criteria: total isolation; gross repudiation of 
reality; and/or unemployability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1994); Johnson v. Brown, 7 Vet. App. 
95, 96 (1994); see also 38 C.F.R. § 4.21 (1996).

The Board notes that where the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  See 38 C.F.R. § 4.16(c) (1994).  The Board observes 
that 38 C.F.R. § 4.16(c) was deleted from the Rating 
Schedule, effective November 7, 1996 with the amendments for 
mental disorders.  Section 4.16(c) is still for consideration 
in this case, as the veteran's claim for an increased rating 
was filed before the regulatory change occurred.

A review of the record reflects that the appellant was 
awarded a 100 percent schedular rating for PTSD in a March 
1996 rating decision, the RO awarded a total schedular 
evaluation for the veteran's PTSD, effective from August 4, 
1994, the date of receipt of a formal claim, a VA Form 21-
4138.  Previously, in October 1995, the veteran had submitted 
a VA Form 21-8940 for entitlement to a TDIU.  Subsequently, 
in a November 1999 rating decision, resolving all doubt in 
the veteran's favor, the RO assigned an effective date of 
July 29, 1994, based on the veteran's submission of a copy of 
a facsimile dated July 29, 1994 to reopen for an increase in 
compensation from the County of Sonoma Veterans Service 
Office.  The veteran now seeks to establish entitlement to a 
100 percent schedular rating prior to July 29, 1994, 
apparently effective from the day SSA determined that the 
veteran became disabled under SSA regulations or from grant 
of service connection for PTSD.

His appeal as to the effective date assignable for a 100 
percent rating rests on two separate, relatively simple 
determinations.  See 38 C.F.R. § 3.400(o)(1) and (2) (2005).  
First, there needs to be a finding as to the date on which 
the appellant initiated his increased/TDIU claim by formal or 
informal claim.  Second, there needs to be a finding 
regarding on what date the medical evidence of record showed 
that the appellant's entitlement to a 100 percent rating 
arose, that is, his PTSD was manifested either by total 
isolation; gross repudiation of reality; and/or 
unemployability.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. §§ 
3.151, 3.400(o), 4.15, 4.16 (1994).

Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151, he obtained 
the procedural benefits bestowed by 38 C.F.R. § 3.155(c), 
which provides that an informal request for increase or 
reopening will be accepted as a claim.  Norris, 12 Vet. App. 
at 417.  Under the provisions of 38 C.F.R. § 3.157(b)(1), an 
informal claim for increase will be initiated by a report of 
examination or hospitalization by VA, or the uniformed 
services, for previously established service-connected 
disabilities.  Similarly, under the provisions of 38 C.F.R. § 
3.157(b)(2), (3), an informal claim for increase will be 
initiated upon receipt of evidence from a private physician 
or layman or from state and other institutions.  See Servello 
v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA 
examination report constituted an informal claim for a TDIU).

In this case, the RO has determined that a VA Form 21-4138 
facsimiled by the appellant and received on July 29, 1994, 
constituted a formal claim for an increased rating.  The 
question arises whether the record shows that, prior to that 
date, either total isolation, gross repudiation of reality, 
or unemployability was factually ascertainable and that there 
was an informal claim for an increased rating of record, 
including any communication received from the veteran 
evidencing a belief in entitlement to that benefit.  38 
C.F.R. §§ 3.1(a), 3.157(b); Servello, 3 Vet. App. at 199.

In a November 5, 1991 rating decision, the San Francisco, 
California Regional Office (San Francisco RO) granted service 
connection for PTSD and assigned an initial rating of 10 
percent, effective from February 19, 1991, the date of 
receipt of the veteran's original claim for service 
connection.  In a letter dated December 4, 1991, the San 
Francisco RO notified the veteran of this award and his 
appellate rights.  The veteran did not initiate an appeal of 
the decision; therefore, it became final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 19.117, 19.129(a), 19.192 
(1991).  

Except for a December 1993 VA Form 21-4138 initiating a claim 
for dental conditions and supporting material showing 
treatment for a knee injury and dental conditions submitted 
in January 1994, it was not until July 29, 1994, when a 
facsimile of a VA Form 21-4138 signed by the veteran was 
received, asserting that an increased rating for his PTSD was 
warranted.  Later, in October 1995, the veteran submitted a 
VA Form 21-8940 for entitlement to a TDIU.

In an April 1995 rating decision, the RO assigned a 50 
percent rating for PTSD, effective from August 4, 1994.  
Following notification of this award in April 1995, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an increased rating for his PTSD.  During 
the pendency of the appeal, in a March 1996 rating decision, 
the RO granted the veteran a total schedular evaluation of 
100 percent for PTSD, effective from August 4, 1994.

Subsequently, in a March 1997 rating action, the RO denied 
the veteran's claim of entitlement to a finding of CUE in the 
November 1991 rating decision, which the Board later affirmed 
in September 2004.  Following notification of this denial, 
the veteran perfected a timely appeal with respect to the 
issue of entitlement to an earlier effective date for the 
grant of a 100 percent rating for PTSD, to include whether 
CUE was contained in the November 5, 1991 rating decision, 
which awarded service connection and an initial 10 percent 
evaluation.  In a November 1999 rating decision, the RO 
assigned an effective date of July 29, 1994 for the award of 
a 100 percent evaluation for the veteran's PTSD.  Because 
copies of the veteran's SSA records were not received prior 
to October 15, 2004, they too do not provide the basis for an 
earlier date of claim as SSA records are not accorded 
constructive possession status for VA benefits purposes under 
the Bell doctrine.  Based on the above, the Board concludes 
that the preponderance of the evidence reflects that the date 
of claim cannot be earlier than July 29, 1994, as there is no 
other piece of evidence in the claims file that could be 
construed as an informal, or formal, claim following the 
November 1991 rating decision and prior to July 29, 1994. 

The Board must now determine at what point in time the 
veteran's PTSD was manifested by either virtual isolation in 
the community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  

The medical evidence from the Sonoma County Health Department 
shows that between March 17, 1988 through February 25, 1991, 
the veteran was treated for delayed onset PTSD, a life 
circumstance problem, paranoid personality disorder (a 
principal diagnosis), atypical personality disorder, and a 
personality disorder not otherwise specified (NOS) with 
explosive and borderline traits among other disorders.  His 
psychiatric symptomatology during this time period included 
anger, depression, as well as increasing frustration and 
agitation.  In particular, the veteran was found to be over-
stressed related to financial problems and pressures to 
support his ex-wife and children and that he felt harassed, 
criticized, and persecuted by various elements of society.  
Generally, Global Assessment of Functioning (GAF) scores 
between 50 and 60 were assigned.  References to his 
experiences in Vietnam and nightmares were noted on intake in 
March 1988 and at his last session in February 1991.  The 
February 1991 progress note and treatment plan update 
reflects that the veteran had renewed symptoms related to 
possible PTSD -- nightmares related to war, memories and 
reactions to rocket bombs, memories of killing others and 
seeing them, and of being afraid -- much of which he had 
blocked out.  The veteran reported that he was "not in 
crisis now" and that he was applying for veteran's benefits, 
workers' compensation related to a knee injury, and an 
insurance claim related to a car accident.  The examiner 
assigned GAF scores of 60 (current) and 62 (past), noting 
that past acute stressors as veteran of Vietnam war were 
moderate.

In a September 1991 VA psychiatric examination report, the 
examiner noted that the veteran reported feeling alienated, 
isolated, alone, and "non-American."  He also explained 
that he had felt that he had a bleak future since his time in 
combat.  The veteran complained of experiencing nightmares, 
intrusive thoughts, avoidance of military issues or events, 
and insomnia; being very volatile, easily angered, and easily 
distracted; and having no friends except his girlfriend and a 
psychiatrist whom he used to know.  He explained that he had 
basically worked in casual labor or construction-related jobs 
and that his highest annual income was $13,000 per year when 
he was doing some seasonal painting.  The veteran stated that 
he had injured his left knee at his construction job and, one 
week prior to the VA psychiatric examination, had undergone 
an operation on this joint.  On examination, the veteran was 
appropriately dressed, alert, and oriented to date.  He had 
the ability to do mental arithmetic slowly, abstract 
interpretation of proverbs and to appropriately handle 
judgment.  His insight was good.  The veteran also showed 
recall memory of four of four objects after five minutes, 
speech which was fluent and logical in construction, and a 
rather over-detailed and somewhat tangential thought and 
discussion process.  His mood was quite anxious.  There was 
no evidence of psychotic thinking or suicidal or homicidal 
ideation.  The examiner diagnosed PTSD.  

An April 1992 private psychological evaluation was done to 
review the veteran's rehabilitation potential after injuring 
his left knee on a paint job.  After exhaustive testing, the 
impressions included dysthymic disorder, depression and 
paranoid personality features.  The veteran was assigned a 
GAF score of 58 for moderate degree of symptomatology.  The 
veteran complained of being individualistic as well as 
sometimes being angry and suspicious of other people's 
intentions.  The examiner described the veteran as very 
intense on an emotional level; asking many questions; and 
having an appropriate affect, a depressed and anxious mood, 
clear overall sensorium, a great deal of suspicion and doubt 
about the intentions of other people.  The examiner noted 
that the testing reveals that the veteran was of average 
intelligence with some hysterical features manifested in his 
personality and depression, which were associated with his 
current living situation and lack of work.  The veteran also 
showed many positive characteristics that were consistent 
with his college education and suggested that further 
training was manageable and consistent with his capability.  
The examiner indicated that the veteran's paranoid traits 
might stabilize and improve with participation in a 
consistent rehabilitation program.  He added that the veteran 
might find some difficulty working within the administrative 
structure of an education system, on the other hand, he might 
feel enough economic security and interest in the content of 
his job (teacher) to overcome some of his suspicion and lack 
of trust, noting that the veteran was apparently trusting of 
his girlfriend and might be able to maintain a positive 
relationship with other adults in the future.  The examiner 
concluded that he believed the veteran could successfully 
complete a vocational rehabilitation plan.  

At follow-up evaluations in November and December 1994, the 
same examiner noted that the veteran had not been working for 
a significant period of time prior to the 1992 evaluation, 
having injured his left knee in September 1989 after only 
three days of work for a painting contractor.  After that 
injury, the veteran was unemployed and economically dependent 
upon a girlfriend with whom he lived.  The veteran had 
completed his academic preparation for being a teacher and 
was in student practicum, where he had run into significant 
psychological roadblocks as well as adverse evaluations from 
his supervising teachers, who felt he was the worst of anyone 
who had been in that position and that there was no way that 
they would recommend him to be a teacher who could operate 
independently in a classroom.    Apparently, this was due in 
part to the veteran's unstable emotional status, his paranoia 
and fear manifested in his behavior in the classroom.  The 
veteran admitted that he could not handle the psychodynamics 
of the situation.  Since the 1992 evaluation, the examiner 
stated that the veteran had not improved and, in fact, had 
worsened.  The examiner noted that the veteran's time had 
been spent studying and in school, at which he seemed to do 
better getting along with other people; however, the real 
test of employment was his ability to function adequately 
with other people in a work setting, of which he was 
incapable.  The examining psychologist explained that the 
veteran was fragile psychologically and emotionally unstable 
and had begun to manifest paranoid ideation when under any 
kind of pressure.  The psychologist concluded that the 
veteran's serious psychological problems rendered him 
unemployable.

An October 1994 Vet Center evaluation report included 
diagnoses of PTSD and depression and assignment of a GAF 
score of 44.  The Vet Center examiner opined that the 
veteran's intrusive thoughts, distrust of others, and hostile 
reactions in particular markedly impeded his ability to 
secure and to sustain competitive employment in normal 
settings.  According to the examiner, the veteran had 
repeatedly refused the medical facility's staff's 
recommendation of admission to an inpatient treatment program 
for his stress disorder.  

A November 1994 private mental status evaluation report 
reflects diagnoses of PTSD, an adjustment disorder with 
depressed mood, a generalized anxiety disorder, relationship 
problems, unemployability, and substance abuse problems in 
remission and assigned a GAF score of 44.  The examiner 
indicated that the veteran was unemployable.  The veteran 
reported problems with anger, inability to get along with 
people in past work environments, paranoid reactions, 
hypervigilance, distrust of the system, sleep disturbances, 
avoidant behavior, social withdrawal, issues of intimacy, 
intrusive thoughts regarding Vietnam, sporadic crying spells, 
depression, and frequent periods of sadness.  On examination, 
he was hypervigilant.  His affect was tearful and nervous; 
his mood was paranoid and depressed.  No true auditory or 
visual hallucinations or delusions were noted.  His judgment 
and cognition were good.  At a follow-up interview in August 
1995, the examiner again concluded that the veteran was 
unemployable and felt alienated by society and assigned a GAF 
score of 35.

A March 1995 VA examiner concluded that the veteran's PTSD 
had largely resulted in his inability to be retrained and had 
caused him to be much more socially isolated.  In December 
1995, the VA examiner who had conducted the March 1995 VA 
PTSD examination, again interviewed the veteran and assigned 
a GAF score of 38.  The VA examiner explained that the 
veteran showed ongoing PTSD with especially prominent 
alienation, isolation, and estrangement.  In a December 1995 
VA Social Survey report, the social worker reported that the 
veteran's symptoms of irritability, acting out of anger, 
social isolation, and paucity of relationships with others 
continued to characterize his lifestyle.  The VA social 
worker also noted the veteran's history of college attendance 
and working at manual labor positions did not require any 
teamwork, while attending school illustrated his significant 
attempts to employ himself; that his physical problems 
(especially those involving his knee) reportedly prohibited 
him from doing the work that he was able to manage and 
decreased his employability even further; and that, despite 
his recent attempt at retraining, which demonstrated his 
willingness to participate in training, his symptoms of PTSD 
thwarted his ability to engage successfully in new positions 
open to him.  The social worker concluded that the veteran 
appeared to be incapable of employment at that time and for 
the foreseeable future.

The evidence reveals that, between 1988 and 1992, the veteran 
received intermittent treatment for various psychiatric 
disorders, including PTSD.  His unemployment during this time 
period was largely tied to his work-related left knee injury 
and resulting pain, discomfort and surgical repair.  
Generally during this period, the veteran's symptomatology 
was described as moderate and he was assigned GAF scores 
primarily between 55 and 62.  He was not hospitalized during 
this period for psychiatric problems.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996).  A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
((DSM-IV) adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 
(2005)).  The Board notes that a GAF score of 41-50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job), while a GAF score of 31 to 40 
indicates major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  The Board is cognizant that a GAF score is not 
determinative by itself.

It was not until October 1994 that the veteran was found to 
have serious social and occupational impairment as a result 
of his PTSD and he was given GAF scores ranging between 35 
and 44.  At that time, medical providers recommended that the 
veteran be admitted to an inpatient psychiatric treatment, 
but he repeatedly refused the suggestion.  In December 1994, 
the private psychologist who had completed an April 1992 
rehabilitation evaluation noted, upon interviewing the 
veteran between November and December 1994, that since the 
1992 evaluation, the veteran had not improved and, in fact, 
had worsened.  The private psychologist concluded for the 
first time that the veteran had begun to manifest paranoid 
ideation when under any kind of pressure and was 
unemployable, even though the veteran had been able to 
complete his academic studies towards getting a teaching 
certificate during the interim.

Based on this evidence, the Board concludes that October 1994 
is the first time that the veteran's PTSD symptomatology was 
of such significance as to warrant the assignment of either a 
70 or 100 percent schedular rating.  See 38 C.F.R. 
§§ 4.16(c), 4.132, Diagnostic Code 9411 (1994).

Given the facts that an informal or formal claim for an 
increased rating for PTSD was not received until July 29, 
1994, and that it was not factually ascertainable until 
October 1994 that the manifestations of his PTSD met the 
rating criteria for the award of a 100 percent rating, the 
Board concludes that an effective date prior to July 29, 
1994, for the assignment of a total schedular rating for PTSD 
is not warranted.  See 38 C.F.R. § 3.400(o)(2).

The Board acknowledges that, in a March 1997 letter, the 
Sonoma County licensed social worker noted that he had 
reviewed his treatment records for the veteran dated between 
March 1988 and September 1991, and that these reports 
appeared to indicate "that to a great extent the difficulties 
he [the veteran] was experiencing in securing employment and 
a number of interpersonal problems were very much related to 
traumas and other experiences during his service in Vietnam."  
Also in March 1997, the private psychologist who conducted 
the April 1992 and December 1994 rehabilitation evaluations 
stated that the veteran continued to experience PTSD, 
paranoia, and depression and that his paranoia and inability 
to handle psychological conflict with other people made him 
dangerous in a work environment or social setting.  This 
psychologist opined that the veteran's disability "surely 
goes back many years, perhaps even to the time immediately 
following his discharge from the military."  Both of these 
statements appear to be a direct response to a request from 
the veteran for such opinion, as the social worker notes in 
his letter that he understood that the veteran would 
"possibly be eligible for certain VA benefits if it [was] 
determined that some of his mental and emotional problems 
resulted in symptoms and personality changes since is service 
in Vietnam."  But when made, the actual treatment records 
and evaluations themselves dealt more with the veteran coping 
with his left knee injury and his paranoid tendencies and 
little was said about PTSD symptomatology.  Moreover, the 
social worker's treatment records reflect that the veteran's 
pathology as moderate, and the psychologist's evaluations 
noted that the veteran had been unemployed due to his left 
knee injury and had been able to complete his studies towards 
a teaching certificate between 1992 and 1994.  Thus, the 
Board cannot conclude that the veteran warranted a 70 
(considering application of 38 C.F.R. § 4.16(c)) or a 100 
percent schedular rating under 38 C.F.R. § 4.132, Diagnostic 
Code 9411 prior to October 1994.

Even if a diagnosis of PTSD in the late 1980s is appropriate, 
as the veteran and THE NEW YORKER article might suggest, the 
fact remains that the veteran's psychiatric condition at that 
time was not of such severity as to warrant a 100 percent 
schedular rating.  As discussed above, the evidence of record 
does not support a finding that a total schedular rating was 
warranted prior to October 1994 and a claim for an increased 
rating for PTSD was not found before July 29, 1994.  Thus, 
the Board concludes that the preponderance of the evidence is 
against entitlement to an effective date prior to July 29, 
1994, for the assignment of a total schedular rating for PTSD 
and, the veteran's claim for an earlier effective date is 
denied.  See 38 C.F.R. § 3.400(o)(2) (2005).




ORDER

An effective date earlier than July 29, 1994 for the grant of 
a 100 percent disability rating for PTSD is denied



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


